996 So. 2d 696 (2008)
James Corey GRIBBLE
v.
ALLSTATE INSURANCE COMPANY, et al.
No. 05-567.
Court of Appeal of Louisiana, Third Circuit.
November 5, 2008.
Clifford L. Newman, The Newman Law Firm, Lake Charles, LA, for Plaintiff/Appellee, James Corey Gribble.
*697 Mesonie T. Halley Jr., Law Offices of Harold G. Toscano, Lake Charles, LA, for Defendants/Appellants, Allstate Insurance Company and Sally C. Daigle.
Court composed of JIMMIE C. PETERS, ELIZABETH A. PICKETT, and J. DAVID PAINTER, Judges.
PICKETT, J.
These two consolidated cases arise out of a rear-end collision on Lake Street in Lake Charles on October 20, 2004. In this case, James C. Gribble, the driver of the lead vehicle, sued Sally C. Daigle, and her insurer, Allstate. The trial court found Gribble 75% at fault in the accident and Daigle 25% at fault. The trial court awarded Gribble $2,576.55 in property damages, $2,637.92 in medicals, $2,257.50 in past lost wages, and $5,000.00 for pain and suffering. Each award to Gribble was reduced by 75%, the percentage of Gribble's fault in the accident. Daigle and Allstate appeal arguing the following assignments of error: (1) the trial court erred in making an award to Gribble for property damages in that Gribble admitted he had already been paid these damages; and (2) the trial court erred in awarding Gribble lost wages inasmuch as he introduced no independent, supporting documentation of this claim. For the reasons set forth in the companion case number 08-566 rendered this day, we reverse the property damage award to Mr. Gribble, and we affirm the award of past lost wages to Mr. Gribble. Each party to bear his/her own costs of appeal.
REVERSED IN PART; AFFIRMED IN PART.